ORDER
PER CURIAM.
Christopher Reynolds (Husband) appeals the trial court’s award of maintenance in the amount of $500.00 per month to be paid to Tikea A. Johnson-Reynolds (Wife). Husband contends the trial court abused its discretion (1) in ordering Husband to pay maintenance because Wife failed to meet the threshold test for maintenance under Section 452.335.1, RSMo 2000, and (2) in ordering Husband to pay the amount of $500.00 per month because that amount is excessive.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).